Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00009-CV

                     IN THE ESTATE OF Barbara R. DEAN, Deceased

                       From the County Court, Jim Wells County, Texas
                                    Trial Court No. 7344
                          Honorable Homero Garza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings. It is ORDERED that
appellant, Ruth Dean Brillhart, recover her costs of this appeal from appellee, Barbara Dean
Hendricks.

       SIGNED February 28, 2018.


                                               _____________________________
                                               Rebeca C. Martinez, Justice